Citation Nr: 1124965	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable disability rating for healed left tympanic membrane perforation, to include residual scar, and hearing loss (left ear disability).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1973 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2007 and July 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Following completion of the development and adjudicative actions, the case was returned to the Board for further appellate review.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected left ear disability with hearing loss warrants a compensable disability rating.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's left ear disability, to include hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1- 4.14, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2002 and March 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information with regards to his left ear disability in the March 2007 notice letter.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  His claims were readjudicated by way of December 2010 SSOC.  

VA satisfied the notice requirements under Dingess by the March 2007 notice letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  In this regard, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  In this case, the Board notes that the 2009 examination report includes a discussion of the functional effects of the Veteran's hearing loss.  Specifically, the examiner stated that the Veteran's hearing loss made it difficult for him to understand people when they spoke to him and that he needed to ask people to repeat what they were saying in order to hear them.  As all elements necessary to properly rate the veteran are found in the examination report, the Board finds that VA has satisfied its duty to assist by way of providing an adequate examination.  Additionally, there is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Left Ear Disability

Here, the Veteran has essentially claimed that his left ear disability is more severe than reflected by the currently assigned noncompensable rating.  By way of brief history, the Veteran was granted service connection for a perforated left tympanic membrane with residual scar and hearing loss by way of a May 1975 rating decision; a noncompensable disability rating was assigned December 17, 1974.  In January 2002, the Veteran filed his present claim for an increased rating for his left ear disability.  His claim was denied by way of the December 2002 rating decision, the decision which is currently on appeal. 

The Board notes that in evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

When service connection is only in effect for hearing loss in one ear, the non-service-connected ear will generally be evaluated in Table VII as if it had been assigned a Level I hearing impairment designation.  38 C.F.R. § 4.85(f).  However, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3).

Turning to the merits of the claim, the Veteran underwent a VA audiological examination in December 2002.  He reported having difficulty hearing and occasional otalgia and otorrhea in his left ear since the 1970's when he sustained an in-service head injury.  On the associated clinical evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
35
45
50
55
46

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I for the left ear.  Given that his service-connected left ear disability does not warrant a compensable rating, the Veteran's non-service-connected right ear will receive a Level I designation. See 38 C.F.R. § 3.383(a)(3) and 38 C.F.R. § 4.85(f).  When combined on Table VII, the Level I designation of the left ear and the Level I designation of the right ear result in a noncompensable disability rating.

The Veteran's VA medical records show intermittent treatment for his left ear disability.  Overall, these records reflect that the Veteran was diagnosed with bilateral hearing loss and that he was provided with a hearing aid for his left ear.  A November 2008 audiology consultation note shows that the clinical examination of the Veteran's ears revealed that his ear canals were clear and his tympanic membranes were intact.  

The Veteran underwent a second VA audiological examination in October 2009, at which time he reported having difficulty understanding speech due to his hearing loss.  He was noted to have a history of otitis, as he reported that his ear "runs."  He denied having undergone surgery for his disability, otalgia, or any vestibular complaints.  Examination results revealed pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
25
40
50
60
44

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for this ear.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned.  The October 2009 examiner essentially stated that an audiological opinion could not be provided with regards to the Veteran's left ear disability, as this would require a medical evaluation.  

As directed by the July 2010 Remand, the Veteran was afforded an additional VA examination to determine whether there were any additional symptomatology attributable to his service-connected left ear disability.  The associated examination report reflects that the claims file was reviewed.  The Veteran reiterated his previous report of having hearing loss since an in-service injury.  He denied experiencing vertigo, balance or gait problems, ear discharge, or pruritus.  Ear pain was described as rare.  He reported having purulent drainage from his ear, but upon further questioning it was described as likely wax.  The Veteran denied any current or past treatment for an ear condition.  He stated that his symptomatology had no effect on his occupational functioning or activities of daily living.  

The physical examination revealed no deformity of the Veteran's auricle.  The external canal was negative for evidence of edema, scaling, or discharge.  The tympanum was normal.  The mastoid was clear of discharge and there was no evidence of cholesteatoma.  There were no conditions secondary to ear disease or evidence of active ear disease.  The examination was negative for infections of the middle ear, suppuration, effusion, or aural polyps.  The examiner determined that there were no complications of ear disease.  The impression was trauma to the tympanic membrane with history of perforation.  The examiner concluded that there was no residual functional impairment associated with the diagnosis.  

Based on the record, the Board finds that the medical evidence does not demonstrate an entitlement to a compensable disability rating for hearing loss in the Veteran's left ear under Tables VI and VII of the regulations.  Essentially, the medical evidence reflects that under Tables VI and VII of the regulations, the mechanical application of the December 2002 and October 2009 audiological examinations results do not compel a compensable disability rating.  See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Thus, a higher disability rating assigned is not warranted for the period currently on appeal.  

Moreover, the medical evidence dated for this time period does not indicate that a compensable disability rating is warranted for the Veteran's hearing loss based on exceptional patterns of hearing impairments.  The December 2002 and October 2009 VA audiological examination reports do not reflect that the Veteran's pure tone thresholds for his left ear were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000).  Additionally, given that the evidence does not reflect a simultaneous pure tone threshold of 30 decibels or less at 1000 Hertz and a pure tone threshold of 70 decibels or more at 2000 Hertz, a higher disability rating pursuant to section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 4.86. 

In reaching the above determination, the Board has also considered whether a compensable rating is warranted for the Veteran's left ear disability under other diagnostic codes relevant to disease of the ear.  Here, the objective evidence does not show that the Veteran has chronic suppurative otitis media, mastoiditis, or cholesteatoma (Diagnostic Code 6200); chronic nonsuppurative otitis media with effusion (Diagnostic Code 6201); otosclerosis (Diagnostic Code 6202); a peripheral vestibular disorder (Diagnostic Code 6204); Meniere's syndrome (Diagnostic Code 6205); loss of auricle (Diagnostic Code 6207); or malignant or benign neoplasms of the ear (Diagnostic Codes 6208 and 6209).  Thus, these specified diagnostic codes do not apply in this case.  Similarly, there is no objective evidence that the Veteran's disability is manifested by chronic otitis externa to warrant a compensable disability rating under Diagnostic Code 6210.  While the rating schedule includes a specific diagnostic code for perforation of the tympanic membrane, Diagnostic Code 6211, a compensable rating is not assignable under this diagnostic code.  As such, it is not a basis with which to assign a compensable disability rating in the Veteran's case.  Given this, the Board finds that a disability rating higher than what has been upheld herein is not warranted under any other applicable diagnostic code.  See again Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Board is sympathetic to the Veteran's assertion that his left ear disability is more severe and warrants a compensable disability rating.  However, in this case, there is no probative evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such criteria discussed above.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  To put simply, there is very little judgment involved in determining the rating.  The law's provisions are clear and precise.  Audiometric test results are dispositive evidence for a claim for a higher disability rating for hearing loss.

With regards to whether the evidence indicates that the Veteran's service-connected left ear disability warrants referral for an extraschedular consideration under 38 C.F.R. § 3.321, the Board notes that this issue is part and parcel with the development requested for the claim for a total disability rating based on individual employability (TDIU) being remanded to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be addressed during the subsequent adjudication by the RO.  

In sum, the evidence of record does not show that the Veteran's left ear disability warrants a compensable disability rating.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been upheld herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.  


ORDER

Entitlement to a compensable disability rating for a left ear disability is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

Presently, the Veteran is service-connected for a low back strain (rated as 20 percent disabling), left lower extremity neurological manifestations associated with a low back strain (rated as 10 percent disabling), a healed left tympanic membrane perforation with residual scar and hearing loss (rated as noncompensable), and tinnitus (rated as 10 percent disabling).  The Veteran's combined disability rating is 40 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b).  Entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Thus, the Board must consider whether the Veteran is entitled to TDIU benefits under 38 C.F.R. § 4.16(b).  

In this regard, the Veteran's VA treatment records document his consistent reports of being unable to maintain his previous employment as a truck driver due to his chronic low back strain.  In the July 2010 Remand, the Board remanded the issue of entitlement to a TDIU, and directed the RO/AMC to perform any additional development with respect to the claim, to include providing the Veteran with an appropriate examination if deemed necessary.  At the time of the July 2010 Remand, the claims file included the Veteran's VA treatment records dated up until September 2009, which generally showed the Veteran's reports of low back pain.  

Thereafter, additional VA treatment records, dated as recently as March 2010, were associated with the claims file.  Included in these records was a January 2010 chiropractic consult note in which the Veteran reported an increase in his back pain with manual labor; the examiner noted that the Veteran's back pain had gotten progressive worsen as the Veteran had aged.  Thus, the Veteran essentially asserted that he had increased limitations in his ability to work due to his service-connected low back strain.  Despite this assertion, however, the Veteran was not afforded a VA examination to address whether his service-connected low back strain, to include the reported increased symptomatology, prevented him from obtaining substantially gainful employment. 

Essentially, it is unclear from the evidence currently of record as to the present severity of the Veteran's service-connected disabilities, to include his low back strain, and whether any of his service-connected disabilities (jointly or individually) prohibit him from sustaining gainful employment.  Given the Veteran's most recent assertions, the Board finds that a remand for an examination is necessary to assess the overall effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Veteran must be afforded with an appropriate VA examination(s) with respect to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination(s) regarding the claim for a total disability rating based on individual unemployability due to the service-connected low back strain, left lower extremity neurological disorder associated with the low back disability, healed perforated left tympanic membrane with scar and hearing loss, and tinnitus.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should address the following:

(a)  State all impairment due to each service connected disability.  In other words, list the symptoms associated with each service-connected disability.

(b)  For each impairment/symptom found, state the severity.

(c)  For each impairment/symptom found, state the occupational impact on the Veteran.  In this regard, the examiner should state the functions which would be difficult or impossible to do as a result of the associated symptom/impairment.  In so doing, the examiner must address the impact of each impairment/symptoms on both sedentary employment and employment involving manual labor.  

(d)  Offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment, both sedentary and manual labor, solely as a result of his service-connected disabilities (jointly or individually), which at present are:  (1) low back disability; (2) neurological disorder of the left lower extremity associated with the low back disability; (3) healed left tympanic membrane perforation with scar and hearing loss; and (4) tinnitus.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If the examiner is unable to provide the requested opinions, he or she must so indicate and explain why an opinion cannot be reached.

2.  Upon completion of the foregoing, and all necessary notice requirements, the RO/AMC shall readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and allowed the appropriate time for response.   Thereafter, the case should be returned to the Board following the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


